--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT
(of Oil and Gas Properties and Related Assets)

Seller: Blugrass Energy Inc.   7609 Ralston Road   Arvada, Colorado 80002    
Buyer: Doral West Corp., a subsidiary of Doral Energy Corp.   415 W. Wall
Street, Suite 500   Midland, Texas 79701

            Seller and Buyer, named above, are entering into this Purchase and
Sale Agreement (the "Agreement"), as evidence of Seller's agreement to sell, and
Buyer's agreement to buy the properties described in and subject to this
Agreement.

           In consideration of the mutual covenants, conditions and
considerations provided below, Buyer and Seller agree as follows:

1.        The Properties. Seller shall assign and convey to Buyer forty percent
(40%) of Seller's interest in and to the following, all of which are
collectively referred to in this Agreement as (the "Properties"):

              a.        All of Seller's rights, title and interests (of whatever
kind or character, whether legal or equitable, and whether vested or contingent)
in and to the oil, gas and other minerals in and under and that may be produced
from the lands described in Exhibit "A" including, without limitation, interests
in oil, gas and/or mineral leases covering any part of the lands, overriding
royalty interests, production payments, and net profits interests in any part of
the lands or leases, fee royalty interests, fee mineral interests, and other
interests in oil, gas and other minerals in any part of the lands, whether the
lands are described in any of the descriptions set out in Exhibit "A" or by
reference to another instrument for description, even though the Seller's
interests may be incorrectly described in, or omitted from, Exhibit "A";

              b.        All right, title, and interests of Seller in all
presently existing and valid oil, gas and/or mineral unitization, pooling,
and/or communitization agreements, declarations, and/or orders and the
properties covered or included in the units (including, without limitation,
units formed under orders, rules, regulations, or other official acts of any
federal, state or other authority having jurisdiction, voluntary unitization
agreements, designations, and/or declarations, and any "working interest units"
(created under operating agreements or otherwise) which relate to any of the
Properties described in subparagraph a. above;

              c.        All rights, title and interests of Seller in all
presently existing and valid production sales (and sales related) contracts,
operating agreements, and other agreements and contracts which relate to any of
the Properties described in subparagraphs

--------------------------------------------------------------------------------

a. and b. above, or which relate to the exploration, development, operation, or
maintenance of the Properties or the treatment, storage, transportation, or
marketing of production from or allocated to the Properties; and,

              d.        All rights, title and interests of Seller in and to all
materials, supplies, machinery, equipment, improvements, and other personal
property and fixtures (including, but not limited to the Properties, all wells,
wellhead equipment, pumping units, flow lines, tanks, buildings, injection
facilities, salt water disposal facilities, compression facilities, gathering
systems, and other equipment), all easements, rights-of-way, surface leases, and
other surface rights, all permits and licenses, and all other appurtenances,
used or held for use in connection with or related to the exploration,
development, operation, or maintenance of any of the Properties described in
subparagraphs a. and b. above, or the treatment, storage, transportation, or
marketing of production from or allocated to the Properties.

2.        Consideration. Buyer shall pay to Seller at Closing the sum of $ 10.00
(“Purchase Price”).

            2.1.        Additionally, as consideration and a part of the
Purchase Price, Buyer agrees to provide Seller the following:

                            2.1.1.        Buyer shall grant Seller access to
proprietary geological and engineering data on Buyer’s oil and gas lease
adjacent to the Properties. Buyer has previously expended substantial time and
capital in the acquisition of such data.

                            2.1.2        Buyer shall be responsible for
compiling all geological and engineering data necessary to prepare the initial
independent third-party engineering evaluation and reserve report by Russell K.
Hall and Associates of Midland, Texas, within one (1) year of the date of
Closing. Buyer shall be responsible for all of the costs of this initial
third-party engineering reserve report. The cost of any subsequent third-party
engineering reserve reports shall be the responsibility of Buyer and Seller,
proportionately.

                            2.1.3.        Buyer will be responsible for all of
the preparation and cost associated with acquiring legal Title Opinions on the
Properties within six (6) months following Closing. Buyer is aware that Seller
acquired its interest via an All Rights, Title and Interest conveyance from
Robin Hood LLC, of Hobbs, New Mexico. Costs of any curative work undertaken to
clarify, ratify or satisfy any Title Opinion covering the Properties shall be
the responsibility of Buyer and Seller, proportionately.

                            2.1.4.        Upon Closing, Buyer will be assigned
Operatorship of the Properties by Seller. Buyer and Seller agree to enter into a
mutually agreeable Joint Operating Agreement (“JOA”). Under the terms and
provisions of such JOA, Buyer, as Operator, shall exempt Seller from paying
monthly producing well overhead charges normally payable to Buyer, as Operator,
under Exhibit “C”, Section III, Sub-Section 1. A.

--------------------------------------------------------------------------------

(1) under the JOA in the operation of the Properties. This exemption shall
extend only to Seller, not to Seller’s successors or assigns.

                            2.1.5. Buyer, as Operator, will obtain all
appropriate insurance and bonds in order to comply with State and Federal
regulations. Buyer represents that it is currently a registered oil and gas
operator within the state of New Mexico and in good standing with New Mexico
OCD.

              2.2.        Additionally, and in exchange for the Purchase Price
and consideration received by Seller, Seller agrees to provide Buyer the
following:

                            2.2.1.        Seller shall be responsible for
payment of all expenses attributable to the Properties prior to the Effective
Date, and for the first $200,000.00 of costs incurred by the Buyer in the
initial start-up well repair jobs, well workovers, and facilities repairs on the
Properties following the Effective Date. Buyer and Seller shall both be
responsible for payment of their proportionate share of all well repair job,
well workover, and facility repair expenses attributable to the Properties over
and above the expenditure of this initial $200,000.00 after the Effective Date.

                            2.2.2.        Seller grants to the Buyer a First
right of refusal in the event the Seller wishes to dispose it interest. The
Buyer has agreed to purchase the remaining interest of the Seller in the event
the Seller wishes to sell its remaining interest of 60% for the price of
$2,000,000.00 or $40,000.00 per producing net barrel of oil equivalent per day
(“BOEPD”), but not less than $2,000,000.00 if the net production rate at the
time of the sale is less than or equal to 49.9 BOEPD. The period shall be
twenty-four (24) months following Closing and include all of Seller’s interest
in the Properties.

3.        Closing. The sale and purchase of the Properties (the "Closing") shall
be on October 28, 2009 at Buyer's offices in Midland, Texas, or such other place
as Buyer and Seller shall mutually agree. At the date of Closing (the "Closing
Date"), Seller shall deliver to Buyer executed instruments of conveyance of the
Properties in form similar to those attached as Exhibit "B" and Buyer shall
deliver to Seller the Purchase Price provided in Section 2.

4.        Conveyance Effective Date, Proration of Production Expenses and
Operation of Properties prior to Closing. The conveyance by Seller shall be
effective as of 7 a.m. local time, where the Properties are located, on October
12, 2009 (the "Effective Date"). All production from the Properties and all
proceeds from the sale of production prior to the Effective Date shall be the
property of Seller.

5.        Taxes. Seller shall be responsible for all taxes relating to the
Properties prior to the Effective Date. Buyer shall be responsible for its
proportionate share of all taxes (exclusive of federal, state or local income
taxes due by Seller) relating to the Property from and after the Effective Date.

--------------------------------------------------------------------------------

6.        Indemnity. Seller shall indemnify and hold Buyer, its directors,
officers, employees, and agents harmless from and against any and all liability,
liens, demands, judgments, suits, and claims of any kind or character arising
out of, in connection with, or resulting from Seller's ownership of the
Properties, for all periods prior to the Effective Date. Seller shall remain
responsible for all claims relating to the drilling, operating, production, and
sale of hydrocarbons from the Properties and the proper accounting and payment
to parties for their interests and any retroactive payments, refunds, or
penalties to any party or entity, insofar as any claims relate to periods of
time prior to the Effective Date.

           Buyer and Seller shall have the right to participate in the defense
of any suit in which one of them may be a party without relieving the other
party of the obligation to defend the suit.

7.        Representations and Warranties of Seller. Seller represents and
warrants to Buyer as follows:

              7.1.        Organization. Seller is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Nevada.
Seller is qualified to do business in and is in good standing under the laws of
each state in which the Properties are located.

              7.2.        Authority and Conflicts. Seller has full corporate
power and authority to carry on its business as presently conducted, to enter
into this Agreement, and to perform its obligations under this Agreement. The
execution and delivery of this Agreement by Seller does not, and the
consummation of the transactions contemplated by this Agreement shall not: (a)
violate, conflict with, or require the consent of any person or entity under any
provision of Seller's Articles of Incorporation or bylaws or other governing
documents; (b) conflict with, result in a breach of, constitute a default (or an
event that with the lapse of time or notice or both would constitute a default)
or require any consent, authorization, or approval under any agreement or
instrument to which Seller is a party or to which any of the Properties or
Seller is bound, except as disclosed in Exhibit "A"; (c) violate any provision
of or require any consent, authorization, or approval under any judgment,
decree, judicial or administrative order, award, writ, injunction, statute,
rule, or regulation applicable to Seller; or, (d) result in the creation of any
lien, charge, or encumbrance on any of the Properties.

              7.3.        Authorization. The execution and delivery of this
Agreement has been, and the performance of this Agreement and the transactions
contemplated by this Agreement shall be at the time required to be performed,
duly and validly authorized by all requisite corporate action on the part of
Seller.

              7.4.        Enforceability. This Agreement has been duly executed
and delivered on behalf of Seller and constitutes the legal and binding
obligation of Seller enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, reorganization, or
moratorium statues, equitable principles, or other similar laws affecting the
rights of creditors generally ("Equitable Limitations"). At Closing, all

--------------------------------------------------------------------------------

documents and instruments required to be executed and delivered by Seller shall
be duly executed and delivered and shall constitute legal, valid, enforceable,
and binding obligations of Seller, except as enforceability may be limited by
Equitable Limitations.

              7.5          Title.

                            7.5.1. Seller has Marketable title to the Property.
For the purposes of this Agreement, "Marketable Title" means such title will
enable Buyer, as Seller's successor in title, to receive from each of the
Properties at least forty percent (40%) of the Seller’s "Net Revenue Interest"
for the Wells identified on Exhibit "A" associated with each of the Properties,
without reduction, suspension, or termination throughout the productive life of
the Wells, except for any reduction, suspension, or termination: (a) caused by
Buyer, any of its affiliates successors in title or assigns; (b) caused by
orders of the appropriate regulatory agency having jurisdiction over a Property
that are promulgated after the Effective Date and that concern pooling,
unitization, communitization, or spacing matters affecting a Property; (c)
caused by any Contract containing a sliding-scale royalty clause or other
similar clause with respect to a production burden associated with a particular
Property. "Marketable Title" also means title as will obligate Buyer, as
Seller's successor in title, to bear no greater "Working Interest" than the
forty percent (40%) of Seller’s Working Interest for each of the Wells as
identified on Exhibit "A" as being associated with each of the Properties,
without increase throughout the productive life of the Wells, except for any
increase: (a) caused by Buyer, any of its affiliates, successors in title or
assigns; (b) that also results in the Net Revenue Interest associated with the
Well being proportionately increased; (c) caused by contribution requirements
provided for under provisions similar to those contained in A.A.P.L. Form
610-1989 Model Form Operating Agreement; (d) caused by orders of the appropriate
regulatory agency having jurisdiction over a Property that are promulgated after
the Effective Date and that concern pooling, unitization, communitization, or
spacing matters affecting a particular Property. "Marketable Title" means the
Properties are free and clear of all encumbrances, liens, claims, easements,
rights, agreements, instruments, obligations, burdens, or defects (collectively
the "Liens"), except for Permitted Encumbrances.

                            7.5.2. For the purposes of this Agreement,
"Permitted Encumbrances" means: (a) liens for taxes not yet delinquent; (b)
lessor's royalties, overriding royalties, reversionary interests, and similar
burdens that do not operate to reduce the Net Revenue Interest of Seller in any
of the Properties to less than the amount set forth on Exhibit "A"; (c) any
contracts and agreements, as disclosed herein or attached hereto, which do not
operate to increase the Working Interest of Seller or decrease the Net Revenue
Interest of Seller, as set forth on Exhibit "A," for any of the Properties; (d)
Seller’s obligation of $450,000.00 to Robin Hood LLC incurred in the acquisition
of the Properties.

                                          7.5.2.1. Seller warrants that it has
sufficient funds to satisfy the obligations set forth in the Purchase and Sale
Agreement (“Robin Hood PSA”) between itself and Robin Hood LLC covering the
Properties. A copy of the executed Robin Hood PSA is attached hereto as Exhibit
“C.” Should Seller discover or realize that it can not fulfill any payment
obligation set forth in the Robin Hood PSA, Seller shall notify Buyer

--------------------------------------------------------------------------------

not later than fifteen (15) days prior to the date upon which the obligation is
due. Should Seller be unable or unwilling to make any installment payment under
the terms of the Robin Hood PSA, Buyer may, at its option, make such installment
payment under the terms of the Robin Hood PSA. Should Buyer pay an installment
under the Robin Hood PSA in place of Seller, Seller shall execute and present to
Buyer an effective and recordable Assignment of fifteen percent (15%) of
Seller’s interests in the Properties to Buyer. Each and every payment of Buyer
to Robin Hood LLC under the terms of the Robin Hood PSA shall obligate Seller to
execute an effective and recordable Assignment of fifteen percent (15%) of
Seller’s interests in the Properties to Buyer.

                            7.5.3. Seller has good and defensible title, subject
to the Permitted Encumbrances, to all of the Properties.

              7.6.        Transferability of Existing Contracts. Seller
covenants and agrees that all contracts, agreements, undertakings (whether
written or oral), and instruments that are necessary, convenient or beneficial
for the operation of the Properties, constitute a part of the Properties and
shall be transferred to Buyer, as Operator, upon Closing.

              7.7        Litigation and Claims. No claim, demand, filing, cause
of action, administrative proceeding, lawsuit, or other litigation is pending,
or to the best knowledge of Seller, threatened, that could now or later
adversely affect the ownership or operation of any of the Properties, other than
proceedings relating to the industry generally and to which Seller is not a
named party. No written or oral notice from any governmental agency or any other
person has been received by Seller: (a) claiming any violation or repudiation of
all or any part of the Properties or any violation of any law or any
environmental, conservation or other ordinance, code, rule or regulation; or,
(b) require or calling attention to the need for any work, repairs,
construction, alterations, or installations on or in connection with the
Properties, with which Seller has not complied.

              7.8.        Approvals and Preferential Rights. All consents and
approvals necessary to effectuate a complete transfer of the Properties under
this Agreement, without any material adverse effect to the Properties, have been
obtained by Seller prior to Closing. Should Seller fail to obtain all necessary
consents and approvals, Seller shall make a complete and accurate list of all
approvals required to be obtained by Seller for the assignment of the Properties
to Buyer and attach such list to this Agreement as an Exhibit. No preferential
purchase rights that, except those granted by Seller to Buyer, affect the
Properties.

              7.9.        Operation of Properties by Seller Prior to Closing and
Compliance with Law and Permits. Seller warrants that the Properties have been,
and will be, operated in the normal course of business and consistent with
industry standards and the practices of previous operators for all periods of
time up to and including Closing. The Properties have been operated in
compliance with the provision and requirements of the applicable oil and gas
leases, and all laws, orders, regulations, rules, and ordinances issued or
promulgated by all governmental authorities having jurisdiction with respect to
the Properties. All necessary governmental certificates, consents, permits,
licenses, or other

--------------------------------------------------------------------------------

authorizations with regard to the ownership or operation of the Properties have
been obtained and no violations exist or have been recorded in respect of such
licenses, permits or authorizations. None of the documents and materials filed
with or furnished to any governmental authority with respect to the Properties
contains any untrue statement of a material fact or omits any statement of a
material fact necessary to make the statement not misleading.

              7.10. Status of Contracts. All of the Contracts and other
obligations of Seller relating to the Properties are in full force and effect.
To the knowledge of Seller, no other party to the Contracts is in breach of or
default, or with the lapse of time or the giving of notice, or both, would be in
breach or default, with respect to any of its obligations to the extent that any
breaches or defaults have an adverse impact on any of the Properties; has given
or threatened to give notice of any default under or inquiry into any possible
default under, or action to alter, terminate, rescind, or procure a judicial
reformation of any Contract; and, Seller does not anticipate any other party to
a Contract will be in breach of or default under or repudiate any of its
obligations to the extent such breach or default will have an adverse impact on
any of the Properties.

              7.11. Production Burdens, Taxes, Expenses and Revenues. All
rentals, royalties, excess royalty, overriding royalty interests, and other
payments due under or with respect to the Properties have been properly and
timely paid. All ad valorem, property, production, severance, and other taxes
based on or measured by the ownership of the Properties or the production from
the Properties have been properly and timely paid. All expenses payable under
the terms of the contracts in force have been properly and timely paid except
for expenses currently paid, prior to delinquency, in the ordinary course of
business. All proceeds from the sale of production are being properly and timely
paid to Seller by the purchasers of production, without suspense.

              7.12. Pricing. The prices being received for production do not
violate any contract, law or regulation. Where applicable, all of the wells and
production from the wells have been properly classified under appropriate
governmental regulations.

              7.13. Production Balances. No purchasers under any production
sales contracts are entitled to "makeup" or otherwise receive deliveries of oil
or gas at any time after the Effective Date without paying, at such time, the
full contract price for oil or gas. No person is entitled to receive any portion
of the interest of Seller in any oil or gas, or to receive cash or other
payments to "balance" any disproportionate allocation of oil or gas under any
operating agreement, gas balancing and storage agreement, gas processing or
dehydration agreement, or other similar agreements.

              7.14. Adverse Changes. Since October 15, 2009 the Properties,
viewed as a whole, have not experienced any material reduction in the rate of
production, other than changes in the ordinary course of operations, changes
that result from depletion in the ordinary course of operations, and changes
that result from variances in markets for oil and gas production. None of the
Properties have suffered any material destruction, damage or loss.

--------------------------------------------------------------------------------

              7.15. Well Status. There are no Wells located on the Properties
that: (a) Seller is currently obligated by law or contract to plug and abandon;
(b) Seller will not be obligated by law or contract to plug or abandon with the
lapse of time or notice or both because the Well is not currently capable of
producing in commercial quantities; (c) are subject to exceptions to a
requirement to plug and abandon issued by a regulatory authority having
jurisdiction over the Properties; or, (d) to the best knowledge of Seller, have
been plugged and abandoned but have not been plugged in accordance with all
applicable requirements of each regulatory authority having jurisdiction over
the Properties.

            7.16 Future Plugging Obligation of Seller. Any Well located on the
Property ordered to be plugged by law, rule, regulation, agreement, order or
contract within six (6) months of the Effective Date of this Agreement shall be
properly plugged by Seller at Seller’s sole cost and expense. Any wells plugged
by Seller following the Effective date of this Agreement will be properly
plugged in accordance with all applicable requirements of each regulatory
authority having jurisdiction over the Properties.

              7.17. Equipment. The equipment constituting a part of the
Properties is in good repair, working order, and operating condition, and is
adequate for the operation of the Properties.

              7.18. Current Commitments. Seller represents that there are no (a)
authorizations for expenditure ("AFEs") and other oral or written commitments to
drill or rework wells on the Properties or for capital expenditures pursuant to
any contracts, that have been proposed by any person on or after the Effective
Date, whether or not accepted by Seller or any other person; and, (b) all AFEs
and oral or written commitments to drill or rework wells or for other capital
expenditures pursuant to any contracts, for which all of the activities
anticipated in AFEs or commitments have not been completed by the date of this
Agreement.

              7.19. Accuracy of Representation. No representation or warranty by
Seller in this Agreement or any agreement or document delivered by Seller
pursuant to this Agreement contains an untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained in any
representation or warranty, in light of the circumstances under which it was
made, not misleading. There is no fact known to Seller that materially and
adversely affects, or may materially and adversely affect the operation,
prospects or condition of any portion of the Properties that has not been
identified in this Agreement.

8.           Representations by Buyer. Buyer represents to Seller that the
following statements are true and correct:

              a.        Organization. Buyer is a Nevada corporation duly
organized, in good standing, and qualified to carry on its business in each
state in which the Properties are located, and has the power and authority to
carry on its business as presently conducted,

--------------------------------------------------------------------------------

to own and hold the Properties, and to perform all obligations required by this
Agreement.

              b.        Authority. Pursuant to its bylaws and certificate of
incorporation, Buyer has the power and authority to acquire, own, and hold the
Properties and to perform the obligations required by this Agreement.

9.          Title and Other Examinations and Curative.

              a.        Prior to Closing, Buyer may, at its option, examine
title to the Properties at its own expense. However, Seller shall make available
to Buyer all of Seller's title opinions, certificates of title, abstracts of
title, title data, records and files relating to the Properties (including
without limitation all well files and well logs) and information relating to the
Properties as soon as possible after the execution of this Agreement. In the
event title to the Properties is not satisfactory, or if the Properties are
otherwise not as represented, Buyer may, at its option, either terminate this
Agreement at any time on or before Closing, or reduce the Purchase Price by an
amount agreeable to both parties. Seller shall promptly furnish Buyer a copy of
all gas contracts, gas transportation and treating agreements, operating
agreements and all amendments to each, and provide a schedule showing the status
of any gas balancing, take or pay, or other similar arrangements.

              b.        If Buyer's review and appraisal of the data, contracts
and agreements reflects such data, contracts, or agreements are materially
different, and that such difference results in a material difference in the
value of the Properties, from those assumed by Buyer at the time of its October
15, 2009 offer, Buyer shall have the option to either terminate this Agreement
without penalty or request renegotiations of the Purchase Price to reflect the
adverse changes. Except for title matters, Buyer must exercise this option, if
applicable, on or before April 30, 2010, or any material differences shall be
deemed waived, but without prejudice to Buyer's other rights under this
Agreement.

10.        Conditions. The consummation of the sale and purchase contemplated by
this Agreement will be subject to the following conditions:

              a.        The representations and warranties by Seller set forth
in Section 7 shall be true and correct in all material respects as of the date
when made and as of the Closing.

              b.        There shall have been no material adverse change in the
condition of the Properties except depletion through normal production within
authorized allowables and rates of production, depreciation of equipment through
ordinary wear and tear, and other transactions permitted under this Agreement or
approved in writing by Buyer between the date of this Agreement and Closing.

              c.        All requirements made by Buyer with regard to title to
the Properties shall have been fully satisfied or waived by Buyer. All consents,
approvals and authorizations

--------------------------------------------------------------------------------

of assignments, and waivers of preferential rights to purchase required by Buyer
shall have been submitted to and approved by Buyer.

              d.        Seller and Buyer understand and agree that if: (1) title
to the Properties is not satisfactory to Buyer; (2) Seller's actual interests in
the Properties is different than as represented by Seller and the difference
causes a diminution in Seller's net revenue interest which Seller represents to
own; (3) contracts, claims or litigation to which Buyer takes exception are
material; or, (4) Seller fails to comply with any of the conditions set forth in
this Agreement; Buyer may, at its option, either terminate this Agreement at any
time on or before Closing, or reduce the Purchase Price by an amount agreeable
to both parties. However, any reduction in Seller's net revenue interests below
that which is represented in Exhibit "A" shall result in an automatic reduction
in the Purchase Price commensurate with the reduction in such net revenue
interest.

              e.        The parties shall have performed or complied with all
agreements and covenants required by this Agreement of which performance or
compliance is required prior to or at Closing.

              f.        All legal matters in connection with and the
consummation of the transactions contemplated by this Agreement shall be
approved by counsel for Buyer and there shall have been furnished by Seller such
records and information as Buyer's counsel may reasonably request for that
purpose.

              g.        Notwithstanding anything to the contrary in this
Agreement, at Buyer's option, Buyer shall have the unilateral right to terminate
this Agreement if Buyer determines it does not have the rights to obtain and
maintain the rights to be Operator of the Properties pursuant to existing
Operating Agreements at Closing. Operations shall be transferred from Seller to
Buyer at Closing via the execution of a mutually agreeable Joint Operating
Agreement.

11.        Transfer, Documentary Taxes, and Commission, Brokerage Fees. Seller
shall pay and bear all documentary or transfer taxes resulting from this
transaction. No commission or brokerage fees will be paid by Buyer in connection
with this transaction. Seller will indemnify and hold Buyer harmless from any
claims of brokers or finders acting, or claiming to have acted, on behalf of
Seller.

12.        Employment and Non-Compete Agreements. Buyer shall not require Seller
or key employees of Seller, if any, to execute employment agreements and/or
non-compete agreements.

13.        Expenses. Seller and Buyer shall each pay their respective expenses
incident to the preparation of this Agreement and the transaction contemplated
herein.

14.        Further Assurances, Intent. It is Seller's intent to convey to Buyer
forty percent (40%) of Seller's interests, legal, beneficial, or equitable in
the Properties. Seller agrees to execute and deliver to Buyer all instruments,
conveyances, and other documents and to

--------------------------------------------------------------------------------

do such other acts not inconsistent with this Agreement as may be necessary or
advisable to carry out Seller's intent.

15.        Notices. At notices and communications required or permitted under
this Agreement shall be in writing, delivered to or sent by U.S. Mail or Express
Delivery, postage prepaid, or by prepaid telegram, or facsimile addressed as
follows:

  Seller: Blugrass Energy Inc.     7609 Ralston Road     Arvada, Colorado 80002
        Buyer: Doral West Corp.     415 W. Wall Street, Suite 500     Midland,
Texas 79701

16.        Parties in Interest. This Agreement shall inure to the benefit of and
be binding upon Seller and Buyer and their respective successors and assigns.
However, no assignment by any party shall relieve any party of any duties or
obligations under this Agreement.

17.        Complete Agreement. This Agreement constitutes the complete agreement
between the parties regarding the purchase and sale of the Properties. Where
applicable, all of the terms of this Agreement shall survive the Closing.

18.        Survival. All representatives and warranties in this Agreement shall
be deemed conditions to the Closing. The representatives and warranties recited
in Section 7. shall not survive the Closing except for: (Identify those
Representations and Warranties that will Survive Closing.) All other terms of
Agreement shall survive the Closing, including, but not limited to, the
indemnification and hold harmless provisions contained in Section 6.

19.        Termination. Should either party terminate this Agreement pursuant to
a right granted in this Agreement to do so, the termination shall be without
liability to the other party, and the nonterminating party shall have no
liability to the terminating party.

--------------------------------------------------------------------------------

Signature Page

EXECUTED and dated 10/28/09.

Seller: Blugrass Energy, Inc.

By:         /s/ Ken Berscht 
           _________________________________
           Ken Berscht, Chief Executive Officer

EXECUTED and dated 10/28/09.

Buyer: Doral Energy Corp on behalf of Doral West Corp.

By:        /s/ Everett Willard Gray II 
           _________________________________
           Everett Willard Gray II, Vice-Chairman 
                   And Chief Executive Officer 
                          Doral Energy Corp

--------------------------------------------------------------------------------

EXHIBIT "A"
TO
PURCHASE AND SALE AGREEMENT

It is the express intent of Seller to convey to Buyer forty percent (40%) of
Seller’s right, title and interest in and to the Properties, as defined in
Paragraph 1. of the Purchase and Sale Agreement, including but not limited to
the described lands (A-1), working and net revenue interests (A-2), and wells
(A-3).

Exhibit “A-1”

All of Seller’s interest in Properties, , Mexico defined in the Purchase and
Sale Agreement, located in Eddy County, New including but not limited to the
following lands:

Section 33, Township 16 South, Range 29 East;
Section 3, Township 17 South, Range 29 East;
Section 4, Township 17 South, Range 29 East;
Section 5, Township 17 South, Range 29 East;
Section 7, Township 17 South, Range 29 East;
Section 8, Township 17 South, Range 29 East; and,
Section 9, Township 17 South, Range 29 East.

--------------------------------------------------------------------------------

Exhibit “A-2”

Schedule of Working Interests and Net Revenue Interests:

PROPERTIES OF SELLER: ROBINHOOD L.L.C.

SCHEDULE OF SELLER'S WORKING & NET REVENUE INTERESTS 
IN THE CAVE POOL UNIT and ASSOCIATED LEASES

OPERATED AS: 14070 MARKS AND GARNER PRODUCTION LTD CO


Lease
Name
Location
Working
Interest Net Revenue
Interest County Sec-Twp-Rnge   Oil Gas CAVE POOL UNIT Eddy 04-17S-29E 100.000%
57.000% 57.000%     05-17S-29E ORRI 10.000% 10.000%     08-17S-29E   67.000%
67.000%     33-16S-29E                   CAVE STATE Eddy 04-17S-29E 100.000% N/A
70.000%     05-17S-29E                   DIAMOND STATE Eddy 04-17S-29E 100.000%
70.000% 82.500%             HODGES FEDERAL Eddy 05-17S-29E                  
LEVERS Eddy 33-16S-29E 100.000% N/A 68.500%             LEVERS FEDERAL Eddy
33-16S-29E 100.000% 70.000% 70.000%             RED STATE Eddy 04-17S-29E
100.000% 75.500% 75.500%             RED TWELVE FEDERAL Eddy 33-16S-29E 100.000%
65.000% 75.000%             RED TWELVE LEVERS FEDERAL Eddy 33-16S-29E          
        RED TWELVE STATE           Red Twelve State #001 Eddy N-04-17S-29E
100.000% N/A 70.000% Red Twelve State #002 Eddy H-04-17S-29E 100.000% N/A
63.000% Red Twelve State #003 Eddy I-05-17S-29E 100.000% N/A 63.000%            
STATE Eddy 04-17S-29E 100.000% 70.000% 70.000%
Average NRI for Leases = 73%













--------------------------------------------------------------------------------

Exhibit “A-3”

Schedule of Wells:

WELL LIST OF SELLER: ROBINHOOD L.L.C.

OPERATED AS: 14070 MARKS AND GARNER PRODUCTION LTD CO
Source: NM OCD - October 11, 2009



Property

No. Lease

Name Well

Name LOCATION   API

No. Well

Type OCD Pool Last County UL - Sec - Twp - Rnge No. Zones Prod/Inj 1 16230 CAVE
POOL UNIT CAVE POOL UNIT #001 Eddy O - 33 - 16S - 29E 30-015- 02784 O 28509
GRAYBURG JACKSON;SR- Q-G-SA May-09 2       CAVE POOL UNIT #010 Eddy G - 5 - 17S
- 29E 30-015- 00993 O 28509 GRAYBURG JACKSON;SR- Q-G-SA May-09 3 CAVE POOL UNIT
#012 Eddy E - 4 - 17S - 29E 30-015- 02880 O 28509 GRAYBURG JACKSON;SR- Q-G-SA
May-09 4 CAVE POOL UNIT #019 Eddy K - 4 - 17S - 29E 30-015- 02886 O 28509
GRAYBURG JACKSON;SR- Q-G-SA May-09 5 CAVE POOL UNIT #023 Eddy K - 5 - 17S - 29E
30-015- 02902 O 28509 GRAYBURG JACKSON;SR- Q-G-SA May-09 6 CAVE POOL UNIT #026
Eddy O - 5 - 17S - 29E 30-015- 02904 O 28509 GRAYBURG JACKSON;SR- Q-G-SA May-09
7 CAVE POOL UNIT #027 Eddy P - 5 - 17S - 29E 30-015- 02897 P&A     Nov-05 8 CAVE
POOL UNIT #028 Eddy M - 4 - 17S - 29E 30-015- 02887 O 28509 GRAYBURG JACKSON;SR-
Q-G-SA May-09 9 CAVE POOL UNIT #030 Eddy O - 4 - 17S - 29E 30-015- 02891 O 28509
GRAYBURG JACKSON;SR- Q-G-SA May-09 10 CAVE POOL UNIT #035 Eddy A - 8 - 17S - 29E
30-015- 02914 O 28509 GRAYBURG JACKSON;SR- Q-G-SA May-09 11 CAVE POOL UNIT #036
Eddy B - 8 - 17S - 29E 30-015- 02915 P&A     Nov-05 12 CAVE POOL UNIT #041 Eddy
E - 8 - 17S - 29E 30-015- 02926 O 28509 GRAYBURG JACKSON;SR- Q-G-SA Aug-07 13
CAVE POOL UNIT #051 Eddy L - 5 - 17S - 29E 30-015- 02903 I 28509 GRAYBURG
JACKSON;SR- Q-G-SA Aug-07 14 CAVE POOL UNIT #052 Eddy M - 5 - 17S - 29E 30-015-
02909 O 28509 GRAYBURG JACKSON;SR- Q-G-SA May-09 15 CAVE POOL UNIT #059 Eddy J -
5 - 17S - 29E 30-015- 24723 O 28509 GRAYBURG JACKSON;SR- Q-G-SA May-09


--------------------------------------------------------------------------------


16 CAVE POOL UNIT #062 Eddy P - 5 - 17S - 29E 30-015- 24761 O 28509 GRAYBURG
JACKSON;SR- Q-G-SA May-09 17 16248 CAVE STATE CAVE STATE #001 Eddy D - 4 - 17S -
29E 30-015- 24672 O 28509 GRAYBURG JACKSON;SR- Q-G-SA Jul-08 18 CAVE STATE #002
Eddy H - 5 - 17S - 29E 30-015- 24714 O 28509 GRAYBURG JACKSON;SR- Q-G-SA Jul-08
19 CAVE STATE #003 Eddy E - 4 - 17S - 29E 30-015- 24743 O 28509 GRAYBURG
JACKSON;SR- Q-G-SA Jul-08 20 CAVE STATE #004 Eddy F - 4 - 17S - 29E 30-015-
24742 O 28509 GRAYBURG JACKSON;SR- Q-G-SA Jul-08 21 CAVE STATE #005 Eddy C - 4 -
17S - 29E 30-015- 24741 O 28509 GRAYBURG JACKSON;SR- Q-G-SA Jul-08 22 16249
DIAMOND STATE DIAMOND STATE #001 Eddy O - 4 - 17S - 29E 30-015- 24759 O 28509
GRAYBURG JACKSON;SR- Q-G-SA May-09 23 DIAMOND STATE #002 Eddy M - 4 - 17S - 29E
30-015- 24760 O 28509 GRAYBURG JACKSON;SR- Q-G-SA May-09 24 16253 HODGES FEDERAL
HODGES FEDERAL #002 Eddy A - 5 - 17S - 29E 30-015- 02898 O 28509 GRAYBURG
JACKSON;SR- Q-G-SA May-09 25 16255 LEVERS LEVERS #003Y Eddy N - 33 - 16S - 29E
30-015- 02787 O 28509 GRAYBURG JACKSON;SR- Q-G-SA May-09 26 LEVERS #005 Eddy M -
33 - 16S - 29E 30-015- 22443 O 28509 GRAYBURG JACKSON;SR- Q-G-SA May-09 27
LEVERS #006 Eddy L - 33 - 16S - 29E 30-015- 23032 G 28509 GRAYBURG JACKSON;SR-
Q-G-SA Jul-08


--------------------------------------------------------------------------------


28 16254 LEVERS FEDERAL LEVERS FEDERAL #007 Eddy J - 33 - 16S - 29E 30-015-
25091 O 28509 GRAYBURG JACKSON;SR- Q-G-SA Jul-08 29 16250 RED STATE RED STATE
#001 Eddy B - 4 - 17S - 29E 30-015- 24855 O 28509 GRAYBURG JACKSON;SR- Q-G-SA
May-09 30 RED STATE #002 Eddy G - 4 - 17S - 29E 30-015- 24896 O 28509 GRAYBURG
JACKSON;SR- Q-G-SA May-09 31 16219 RED TWELVE FEDERAL RED TWELVE FEDERAL #001
Eddy O - 33 - 16S - 29E 30-015- 25058 O 28509 GRAYBURG JACKSON;SR- Q-G-SA May-09
32 RED TWELVE FEDERAL #002 Eddy P - 33 - 16S - 29E 30-015- 25059 O 28509
GRAYBURG JACKSON;SR- Q-G-SA Jul-08 33 16268 RED TWELVE LEVERS FEDERAL RED TWELVE
LEVERS FED #008Q Eddy I - 33 - 16S - 29E 30-015- 25090 O 28509 GRAYBURG
JACKSON;SR- Q-G-SA Jun-05 34 RED TWELVE LEVERS FED #012 Eddy D - 33 - 16S - 29E
30-015- 25152 O 28509 GRAYBURG JACKSON;SR- Q-G-SA Nov-04 35 16256 RED TWELVE
STATE RED TWELVE STATE #001 Eddy N - 4 - 17S - 29E 30-015- 24962 O 28509
GRAYBURG JACKSON;SR- Q-G-SA May-09 36 RED TWELVE STATE #002 Eddy H - 4 - 17S -
29E 30-015- 24966 O 28509 GRAYBURG JACKSON;SR- Q-G-SA Sep-07 37 RED TWELVE STATE
#003 Eddy I - 5 - 17S - 29E 30-015- 24989 O 28509 GRAYBURG JACKSON;SR- Q-G-SA
Jul-08 38 RED TWELVE STATE #004 Eddy O - 5 - 17S - 29E 30-015- 24991 S 96121
SWD;SAN ANDRES Apr-09 39 RED TWELVE STATE #006 Eddy K - 5 - 17S - 29E 30-015-
25055 O   Aug-01 40 16251 STATE STATE #001 Eddy D - 4 - 17S - 29E 30-015- 02888
O   May-01 41

STATE #002 Eddy C - 4 - 17S - 29E 30-015- 02889 O 28509 GRAYBURG JACKSON;SR-
Q-G-SA May-09


--------------------------------------------------------------------------------

EXHIBIT “B”
TO PURCHASE AND SALE AGREEMENT

ASSIGNMENT AND BILL OF SALE
(Of all Assignor's Interest in Multiple Producing Leases)

State: New Mexico County: Eddy Assignor: Blugrass Energy Inc., 7609 Ralston Road
Arvada, Colorado 80002 Assignee: Doral West Corp., 415 W. Wall Street, Suite
500, Midland, Texas   79701

Effective Date: October 12, 2009

          For adequate consideration, Assignor, named above, assigns, sells and
conveys to Assignee, named above, forty percent (40%) of Assignor's rights,
title, and interests in the Oil and Gas Leases (the "Leases") and lands (the
"Lands") described in Exhibit "A" to this Assignment, together with all of
Assignor's rights, title, and interests in all wells located on the Lands.
Exhibit "A" is incorporated into this Assignment for all purposes. It is the
Assignor's intent to assign Assignee forty percent (40%) of all of Assignor's
interests in the Leases and Lands, whether or not such interests, Leases, and
Lands are accurately described in Exhibit "A," including forty percent (40%) of
Assignor's rights and interests in the following, all of which are referred to
in this Assignment collectively as the "Properties":

1.        Assignor's leasehold interests in oil, gas, and other minerals,
including working interests, carried working interests, net profits interests,
rights of assignment and reassignment, and all other rights and interests in the
Leases.

2.        All fee interests in oil, gas, and other minerals, including rights
under mineral deeds, conveyances, options, and assignments.

3.        All royalty interests, overriding royalty interests, production
payments, rights to take royalties in kind, and all other interests in and/or
payable out of production of oil, gas, and other minerals.

4.        All rights and interests in or derived from unit agreements, orders
and decisions of state and federal regulatory authorities establishing units,
joint operating agreements, enhanced recovery agreements, waterflood agreements,
farmout and farmin agreements, options, drilling agreements, unitization,
pooling and communitization agreements, oil and/or gas sales agreements,
processing agreements, gas gathering and transmission agreements, gas balancing
agreements, salt water disposal and injection agreements, assignments of
operating rights, subleases, and any and all other agreements to the extent they
pertain to the Leases, Lands, and the wells located on the Leases.

--------------------------------------------------------------------------------

5.        All rights of way, easements, surface fees, surface leases, servitudes
and franchises insofar as they pertain to the Leases and the wells located on
the Leases.

6.        All permits and licenses of any nature, owned, held, or operated by
Assignor in connection with the Leases, Lands and the wells located on the
Leases.

7.        All producing, nonproducing, and shut-in oil and gas wells, salt water
disposal wells, water wells, injection wells, and all other wells on or
attributable to the Leases, whether or not identified in the Exhibit to this
Assignment.

8.        All pumping units, pumps, casing, rods, tubing, wellhead equipment,
separators, heater treaters, tanks, pipelines, gathering lines, flow lines,
valves, fittings and all other surface and downhole equipment, fixtures, related
inventory, gathering and treating facilities, personal property and equipment
used in connection with the Leases and the wells located on the Leases and all
other interests described above.

          This Assignment is made by Assignor and accepted by Assignee with
warranty of title by, through, and under Assignor and not otherwise. It shall be
deemed effective, for all purposes, as of the Effective Date stated above.

Assignor: Blugrass Energy, Inc.

By:_________________________________
      Ken Bertsch, Chief Executive Officer

Attested By:_________________________
Title:_______________________________

(Affix Corporate Seal or statement that corporation has no seal)

 

 

Assignee: Doral West Corp.

By:_________________________________
      Everett Willard Gray II, Vice-Chairman
      And Chief Executive Officer

Attested By:_________________________
Title:_______________________________


--------------------------------------------------------------------------------

(Affix Corporate Seal or statement that corporation has no seal)

STATE OF TEXAS § COUNTY OF MIDLAND §

          This instrument was acknowledged before me on _____________________ by
Ken Berscht, Chief Executive Officer of Blugrass Energy, Inc., a Nevada
corporation, on behalf of said corporation.


____________________________________
Notary Public in and for the State of Texas

Printed Name:_________________________

Commission Expires: ____________________


 

STATE OF TEXAS § COUNTY OF MIDLAND §

          This instrument was acknowledged before me on _____________________ by
Everett Willard Gray II, Vice-Chairman and Chief Executive Officer of Doral West
Corp., a Nevada corporation, on behalf of said corporation.


____________________________________
Notary Public in and for the State of Texas

Printed Name:_________________________

Commission Expires: ____________________


--------------------------------------------------------------------------------

EXHIBIT "A"
TO
ASSIGNMENT AND BILL OF SALE

          Assignor hereby conveys to Assignee forty percent (40%) of its
interest in and to the following:

Lands:

Assignor’s interest in lands located in Eddy County, New Mexico, including but
not limited to the following lands:

Section 33, Township 16 South, Range 29 East;
Section 3, Township 17 South, Range 29 East;
Section 4, Township 17 South, Range 29 East;
Section 5, Township 17 South, Range 29 East;
Section 7, Township 17 South, Range 29 East;
Section 8, Township 17 South, Range 29 East; and,
Section 9, Township 17 South, Range 29 East.

Leases:

Federal Lease LC-058594 C, December 30, 1939;
Federal Lease LC-068960, dated July 1, 1949;
Federal Lease NM-011331, dated June 1, 1953;
Federal Lease LC-028480 B, dated November 3, 1933;
State Lease B-7071, dated June 10, 1937;
State Lease B-7596, dated May 10, 1938;
State Lease B-11662, dated December 1, 1944;
State Lease 8569, dated March 11, 1940;
State Lease E-134, dated February 10, 1945;
State Lease E-741, dated February 11, 1946;
State Lease E-950, dated August 10, 1946;
State Lease E-4200, dated September 11, 1950;
State Lease E-6353, dated July 10, 1952;
State Lease E-7639, dated December 15, 1953;
State Lease E-10163, dated June 19, 1956;
Federal Lease LC-037777A; and,
Federal Lease LC-58594A.

--------------------------------------------------------------------------------




Property

No. Lease

Name Well

Name LOCATION         County UL - Sec - Twp - Rnge 1 16230 CAVE POOL UNIT CAVE
POOL UNIT #001 Eddy O - 33 - 16S - 29E 2 CAVE POOL UNIT #010 Eddy G - 5 - 17S -
29E 3 CAVE POOL UNIT #012 Eddy E - 4 - 17S - 29E 4 CAVE POOL UNIT #019 Eddy K -
4 - 17S - 29E 5 CAVE POOL UNIT #023 Eddy K - 5 - 17S - 29E 6 CAVE POOL UNIT #026
Eddy O - 5 - 17S - 29E 7 CAVE POOL UNIT #027 Eddy P - 5 - 17S - 29E 8 CAVE POOL
UNIT #028 Eddy M - 4 - 17S - 29E 9 CAVE POOL UNIT #030 Eddy O - 4 - 17S - 29E 10
CAVE POOL UNIT #035 Eddy A - 8 - 17S - 29E 11 CAVE POOL UNIT #036 Eddy B - 8 -
17S - 29E 12 CAVE POOL UNIT #041 Eddy E - 8 - 17S - 29E 13 CAVE POOL UNIT #051
Eddy L - 5 - 17S - 29E 14 CAVE POOL UNIT #052 Eddy M - 5 - 17S - 29E 15 CAVE
POOL UNIT #059 Eddy J - 5 - 17S - 29E 16 CAVE POOL UNIT #062 Eddy P - 5 - 17S -
29E 17 16248 CAVE STATE CAVE STATE #001 Eddy D - 4 - 17S - 29E 18 CAVE STATE
#002 Eddy H - 5 - 17S - 29E 19 CAVE STATE #003 Eddy E - 4 - 17S - 29E 20 CAVE
STATE #004 Eddy F - 4 - 17S - 29E 21 CAVE STATE #005 Eddy C - 4 - 17S - 29E


--------------------------------------------------------------------------------


22 16249 DIAMOND STATE DIAMOND STATE #001 Eddy O - 4 - 17S - 29E 23 DIAMOND
STATE #002 Eddy M - 4 - 17S - 29E 24 16253 HODGES FEDERAL HODGES FEDERAL #002
Eddy A - 5 - 17S - 29E 25 16255 LEVERS LEVERS #003Y Eddy N - 33 - 16S - 29E 26
LEVERS #005 Eddy M - 33 - 16S - 29E 27 LEVERS #006 Eddy L - 33 - 16S - 29E 28
16254 LEVERS FEDERAL LEVERS FEDERAL #007 Eddy J - 33 - 16S - 29E 29 16250 RED
STATE RED STATE #001 Eddy B - 4 - 17S - 29E 30 RED STATE #002 Eddy G - 4 - 17S -
29E 31 16219 RED TWELVE FEDERAL RED TWELVE FEDERAL #001 Eddy O - 33 - 16S - 29E
32 RED TWELVE FEDERAL #002 Eddy P - 33 - 16S - 29E 33 16268 RED TWELVE LEVERS
FEDERAL RED TWELVE LEVERS FED #008Q Eddy I - 33 - 16S - 29E 34 RED TWELVE LEVERS
FED #012 Eddy D - 33 - 16S - 29E 35 16256 RED TWELVE STATE RED TWELVE STATE #001
Eddy N - 4 - 17S - 29E 36 RED TWELVE STATE #002 Eddy H - 4 - 17S - 29E 37 RED
TWELVE STATE #003 Eddy I - 5 - 17S - 29E 38 RED TWELVE STATE #004 Eddy O - 5 -
17S - 29E 39 RED TWELVE STATE #006 Eddy K - 5 - 17S - 29E 40 16251 STATE STATE
#001 Eddy D - 4 - 17S - 29E 41 STATE #002 Eddy C - 4 - 17S - 29E


--------------------------------------------------------------------------------

EXHIBIT “C”
TO PURCHASE AND SALE AGREEMENT

 

Attach an executed copy of the Robin Hood LLC to Blugrass Energy Inc. Purchase
and Sale Agreement (with Exhibits).

--------------------------------------------------------------------------------